Citation Nr: 1811628	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral spondylosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1967 to August 1970 and February 1974 to December 1975.  He received the Purple Heart for his service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2017, the Veteran was notified that based on the September 2017 VA examination, the RO was severing service connection for his lumbosacral spondylosis.  The Veteran has not yet perfected the appeal for the severance; therefore, that issue is not before the Board and will not be addressed. 


FINDING OF FACT

During the pendency of the appeal, the RO severed service connection for a lumbar spine disability, effective March 1, 2018.


CONCLUSION OF LAW

Entitlement to a rating in excess of 20 percent for lumbar spondylosis is legally prohibited, as retroactive increases and additional benefits may not be awarded after service connection has been severed. 38 U.S.C. §§ 5107 , 5110 (2012); 38 C.F.R. § 3.400(o)(1)(2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the appeal was pending, the RO severed service connection for a lumbar spine disability pursuant to a December 2017 supplemental statement of the case and made effective March 1, 2018.  The issue of the propriety of the severance is not before the Board.

Under the provisions of 38 C.F.R. § 3.400(o)(1), an increased or retroactive benefit cannot be awarded after service connection has been severed. Accordingly, an increased rating for the lumbar spine disability is precluded as a matter of law.

The Board has considered the applicability of the Veterans Claims Assistance Act (VCAA) of 2000. However, the VCAA is not applicable when no additional information or evidence could be obtained to substantiate the claim. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001). As there is no legal basis for the benefit sought, the VCAA is not applicable in this case.
 

ORDER

An initial rating in excess of 20 percent for lumbosacral spondylosis is denied as a matter of law.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


